Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered April 27, 2001, convicting him of assault in the second degree, assault in the third degree (three counts), reckless endangerment in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict of guilt of assault in the second degree under Penal Law § 120.05 (2) (intent to cause physical injury) is inconsistent with the verdict of guilt of assault in the third degree under Penal Law § 120.00 (2) (recklessly causing physical injury) is unpreserved for appellate review since the defendant failed to raise it prior to the discharge of the jury, and we decline to consider it in the exercise of our interest of justice jurisdiction (see People v Alfaro, 66 NY2d 985 [1985]; People v Canteen, 280 AD2d 679 [2001]; People v Flowers, 274 AD2d 523 [2000]).
The defendant’s contention that the trial court improvidently exercised its discretion in its Sandoval ruling is without merit (see People v Walker, 83 NY2d 455, 459 [1994]; People v Sando*613val, 34 NY2d 371, 375 [1974]; People v Scarpulla, 238 AD2d 359, 360 [1997]). Altman, J.P., Florio, H. Miller and Adams, JJ., concur.